Pee Curiam,
This is an appeal from a judgment of the common pleas, reversing on certiorari a judgment of a justice of the peace in favor of the plaintiff, in an action of trespass. As early as 1815 it was decided that a writ of error did not lie to such a judgment: Cozens v. Dewees, 2 S. & R. 112. And the same was held by us in the recent case of Minogue v. Ashland Boro., 27 Pa. Superior Ct. 506. The reason for the conclusion is that the provisions of the act of 1810, that the judgment of the common pleas shall be final in all proceedings under that act removed on certiorari by said court, and that no writ of error shall issue thereon, were extended by the act of 1814, to actions of trespass and trover brought before a justice of the peace. It is contended that the rule is not applicable because later legislation has changed the mode of service of summons. Without expressing any opinion upon the question whether the mode of service has been changed, it is sufficient to say that even if it were so, this *466would not affect the law making the judgment of the common pleas final in the classes of cases mentioned in the Acts of March 20, 1810, 5 Sm. L. 161, and March 22, 1814, 6 Sm. L. 182: Phœnix Iron Works Co. v. Mullen, 25 Pa. Superior Ct. 547 The appellee’s- motion is allowed and the appeal is quashed at the costs of the appellant.